Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 29, 2018

                                       No. 04-18-00404-CR

                                     Maxwell Lynn JORDAN,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR1752
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER

        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On October 15, 2018, appellant filed a motion requesting access to the appellate
record. See Kelly v. State, 436 S.W.3d 313, 320–21 (Tex. Crim. App. 2014). On October 18,
2018 this court granted appellant’s motion to access the record, ordered that the district clerk of
Bexar County prepare and send a full and complete duplicate copy of the clerk’s record and the
reporter’s record for cause number 2015CR1752 to appellant, and ordered that the district clerk
file written notice in this court within ten days confirming the date the record was sent to
appellant. This court further ordered that if, after reviewing the record, appellant desires to file a
pro se appellate brief, he must do so within thirty days from the date this court receives written
notice that the record was sent to appellant by the district clerk. On October 19, 2018, the district
clerk filed written notice confirming that the clerk’s record, the supplemental clerk’s record, and
the reporter’s record were sent to appellant on the same date.

         On October 25, 2018, appellant filed a “Pro Se Motion for Access to Appellate Record
and Motion Requesting Extension of Time to File Respon[s]e to Counsel’s Ander[s] Brief,”
stating he had not received a copy of the record and requesting an extension of thirty days from
the date he receives the record to file a pro se response to counsel’s Anders brief. Although filed
in this court on October 25, 2018, appellant’s motion is dated October 22, 2018.

       Because the district clerk has filed written notice confirming that the clerk’s record, the
supplemental clerk’s record, and the reporter’s record were sent to appellant on October 19,
2018, appellant’s motion filed October 25, 2018 is DENIED AS MOOT. Appellant has thirty
days from October 19, 2018, or until November 19, 2018, to file a pro se appellate brief in this
court.

        Appellant is advised that a pro se appellate brief is not a response to counsel’s Anders
brief, but rather an appellate brief that must comply with the Texas Rules of Appellate Procedure
and this court’s Local Rules. Appellant is further advised that as a pro se litigant representing
himself on appeal, he will be “held to the same standards as licensed attorneys and must comply
with applicable laws and rules of procedure.” Shull v. United Parcel Serv., 4 S.W.3d 46, 52–53
(Tex. App.—San Antonio 1999, pet. denied).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court